DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file.

Information Disclosure Statement
The information disclosure statements (IDSs) submitted on August 20, 2020 and January 27, 2021 are in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statements are being considered by the examiner.

35 USC § 101 Statutory Analysis
The claims do not recite any of the judicial exceptions enumerated in the 2019 Revised Patent Subject Matter Eligibility Guidance. Further, the claims do not recite any method of organizing human activity, such as a fundamental economic concept or managing interactions between people. Finally, the claims do not recite a mathematical relationship, formula, or calculation. Thus, the claims are eligible because they do not recite a judicial exception.


Double Patenting

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/forms/. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to:
http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp
Claims 1-5 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-5 of U.S. Patent No. 9,723,311.  Although the conflicting claims are not identical, they are not patentably distinct from each other because both sets of claims are directed towards the common subject matter.
	The claims in the present application define the invention differently from the claims in the issued U.S. Patent No. 9,723,311, however they are not patentably distinguishable from the claims in the other copending applications. In re White et al., 160 USPQ 417, In re Thorington et al., 163 USPQ 644.
	For example, comparing representative claim 1 of the present application with representative claim 1 of issued U.S. Patent No. 9,723,311. Claim 1 of the present application recites: A video decoding method comprising (Claim 1 of issued U.S. Patent No. 9,723,311 recites: A video decoding method comprising); obtaining first information indicating whether a residual signal is present in a current block, the current block including one or more transform coefficient levels other  than when the first information indicates that the residual signal is present in the current block (Claim 1 of issued U.S. Patent No. 9,723,311 recites: obtaining first information indicating whether a residual signal is present in a current block, the current block including one or more transform coefficient levels other  than when the first information indicates that the residual signal is present in the current block);  when the first information indicates that the residual signal is present in the current block, obtaining the residual signal of the current block based on a scanning direction for the residual signal of the current block, the scanning direction for the residual signal of the current block being determined based on an intra prediction mode of the current block, the scanning direction for the residual signal of current block being determined to be a vertical scan, a horizontal scan or an upper right scan (Claim 1 of issued U.S. Patent No. 9,723,311 recites: when the first information indicates that the residual signal is present in the current block, obtaining the residual signal of the current block based on a scanning direction for the residual signal of the current block, the scanning direction for the residual signal of the current block being determined based on an intra prediction mode of the current block, the scanning direction for the residual signal of current block being determined to be a vertical scan, a horizontal scan or an upper right scan);  obtaining second information indicating whether an inverse-transform is performed on the residual signal of the current block (Claim 1 of issued U.S. Patent No. 9,723,311 recites: obtaining second information indicating whether an inverse-transform is performed on the residual signal of the current block);  determining a transform type of the current block when the second information indicates that the inverse-transform is performed on the current block (Claim 1 of issued U.S. Patent No. 9,723,311 recites: determining a transform type of the current block when the second information indicates that the inverse-transform is performed on the current block); obtaining residual samples of the current block by performing the inverse-transform on the residual signal of the current block based on the determined transform type (Claim 1 of issued U.S. Patent No. 9,723,311 recites: obtaining residual samples of the current block by performing the inverse-transform on the residual signal of the current block based on the determined transform type); obtaining prediction samples of the current block based on the intra prediction mode of the current block (Claim 1 of issued U.S. Patent No. 9,723,311 recites: performing an intra prediction on the current block based on the intra prediction mode of the current block); and reconstructing the current block based on the residual samples and the prediction samples (Claim 1 of issued U.S. Patent No. 9,723,311 recites: and reconstructing the current block based on the residual samples and the prediction samples), wherein the transform type of the current block is determined to be a DCT 25 (Discrete Cosine Transform) or a DST (Discrete Sine Transform) (Claim 1 of issued U.S. Patent No. 9,723,311 recites: wherein the transform type of the current block is determined to be a DCT (Discrete Cosine Transform) or a DST (Discrete Sine Transform)), wherein the transform type of the current block is determined independently to the intra prediction mode of the current block (Claim 1 of issued U.S. Patent No. 9,723,311 recites: wherein the transform type of the current block is determined independently to the intra prediction mode of the current block), and wherein in response to a size of the current block not being equal to 4x4, the transform type is determined to be the DCT (Claim 1 of issued U.S. Patent No. 9,723,311 recites: wherein the transform type of the current block is determined to be a DCT (Discrete Cosine Transform)).
As the comparison shows the claims recite common subject matter, and the differences relate to the wording of the claimed limitations, and the processing is carried out on the data and/or elements in no way affects how the data would be received from an input, processed and output within the context of the claims. Therefore, the substitution of the different wording would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention. While claim 1 of issued U.S. Patent No. 9,723,311 includes additional limitations that are not set forth in the instant claim 1, the use of transitional term "comprising" in the instant claim 1 fails to preclude the possibility of additional elements, so that instant claim 1 fails to define an invention that is patentably distinct from claim 1 of issued U.S. Patent No. 9,723,311. Furthermore the elements of instant claim 1 are fully anticipated by the patented claim, and anticipation is “the ultimate or epitome of obviousness (In re Kalm, 154 USPQ 10 (CCPA 1967), also In re Dailey, 178 USPQ 293 (CCPA 1973) and In re Pearson, 181 USPQ 641 (CCPA 1974)).
	Claims 2-5 of the present application recite limitations which are in most cases word for word the same limitations as found in claims 2-5 respectively of issued U.S. Patent No. 9,723,311. 

Relevant Prior Art

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Karczewicz, Gao, and Zhao all disclose systems similar to applicant’s claimed invention.  


Contact Information

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jose L. Couso whose telephone number is (571) 272-7388. The examiner can normally be reached on Monday through Thursday from 4:30am to 3:30pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Bella, can be reached on 571-272-7778. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.




/JOSE L COUSO/Primary Examiner, Art Unit 2667                                                                                                                                                                                                        
October 21, 2021